OPINION

Per Curiam:

This petition for a writ of certiorari challenges an order of the district court ruling that individuals charged with violating NRS 484.379 are entitled to a jury trial, reversing the conviction of the real party in interest herein, and remanding the matter to the justice’s court for a jury trial.
In Blanton v. North Las Vegas Mun. Ct. 103 Nev. 623 , 748 P.2d 494 (1987), this court concluded that driving under the influence of alcohol, when charged as a misdemeanor, is a “petty” offense for which trial by jury is not constitutionally mandated. See also Baldwin v. New York, 399 U.S. 66 (1970); State v. Smith, 99 Nev. 806, 672 P.2d 631 (1983). Our holding in Blanton applies whether the individual is charged in municipal court or justice’s court. Respondent has presented no authorities or arguments not considered by this court in reaching its decision in Blanton.
Accordingly, we grant this petition.1

This petition was previously granted in an unpublished order of this court. Pursuant to a request, we have determined that our decision should be issued in a published opinion. Accordingly, we hereby issue this opinion in place of our order dismissing this appeal filed December 31, 1987. We note that on December 31, 1987, the clerk of this court issued a writ of certiorari, pursuant to our order, compelling the district court to vacate its order reversing the conviction of real party in interest Edwin Ferrell Douglass, and to enter a new order consistent with our decision in Blanton, supra.